Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00034-CV

   Ricardo GARZA and Martha Garza, individually and as next friends of R.G. Jr. and J.G.,
                                      minors,
                                     Appellants

                                               v.

                      DAIMLER TRUCKS NORTH AMERICA, LLC,
                                   Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI07361
                        Honorable Michael E. Mery, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs are
taxed against appellants. See TEX. R. APP. P. 42.1(d).

       SIGNED March 4, 2020.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice